Citation Nr: 1518389	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-21 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disorder manifested by breathing problems, to include as a result of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1986 to June 1994, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Veteran also served in the Army National Guard of North Carolina from August 1994 to January 1997.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from the May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The May 2011 rating decision also denied ratings in excess of 10 percent for the right and left knee disabilities, and further denied the petition to reopen the claim of service connection for a back disability.  In his May 2011 notice of disagreement (NOD), the Veteran disagreed with the denial of these claims, along with the denial of service connection for breathing problems, and these issues were also included in the May 2013 statement of the case (SOC).  Although the Veteran appears to have included these issues in another standard NOD form (VA Form 21-0958), which the RO initially accepted as the VA Form 9, a handwritten notation adjacent to the issues in contention (back disability and knee disabilities) reflects that these issues have since been withdrawn.  Indeed, these issues were not included in a subsequent VA Form 9 dated in September 2013.  In fact, in this substantive appeal, the Veteran specifically indicated that he was only appealing the denial of entitlement to service connection for breathing problems.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  Moreover, in the October 2014 646 statement, the Veteran, through his representative, reiterated that the only issue he wished to appeal was that of service connection for breathing problems.  As such, the issues of entitlement to ratings in excess of 10 percent for the right and left knee disabilities, and whether new and material evidence has been received sufficient to reopen the claim of service connection for the back disability are not before the Board and will be discussed no further.

In addition to the claims folder, this appeal was also processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

The issues of entitlement to service connection for depression and entitlement to service connection for a sleep disorder were raised by the record in the August 2013 VA Form 21-0958.  However, these claims have not been adjudicated yet.  As such, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he developed a disorder manifested by breathing problems during his period of service, and specifically as a result of his exposure to oil well fires while he was stationed in the Persian Gulf.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117 (West 2014).  38 C.F.R. § 3.317 (2014).  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).  

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  Service personnel records reflect that the Veteran had active service in the Persian Gulf while serving in Saudi Arabia from August 1990 to April 1991.  In addition, a December 2000 letter issued by the Special Assistant for Gulf War Illnesses, Medical Readiness, and Military Deployments informed the Veteran that if he was with his unit between March 10-13, 1991, he may have been exposed to a very low level of chemical agent resulting from the demolition of munitions at Khamisiyah, Iraq.  

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61,995 -97 (2010).  

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 29, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 76 Fed. Reg. 81,834 -36 (Dec. 29, 2011).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b).  

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include but are not limited to the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).  

Turning to the available service treatment records, the Board notes that the June 1986 enlistment examination reflects that the clinical evaluation of the Veteran's lung and chest was shown to be normal, and the Veteran denied a history of shortness of breath, pain or pressure in chest, or chronic cough.  A July 1989 Screening Note of Acute Medical Care reflects that the Veteran was seen at the military clinic with complaints of headaches, dizziness, congested sinus and ears, and a sore throat; symptoms that appear to have been attributed to the Veteran's flu at the time.  The remainder of the service treatment records is clear for any objective findings or symptoms of respiratory problems.  

An April 1995 letter issued by one of the Veteran's private physicians, R.S., M.D., soon after his separation from service, which predominantly focused on the history and nature of the Veteran's then skin problems, notes that the Veteran developed symptoms of an upper respiratory infection approximately two and-a-half months prior, with associated symptoms of malaise, lethargy, and anorexia - all of which eventually resolved.  

The post-service VA treatment records include an August 2002 History and Physical Examination report which reflects the Veteran's complaints of chest pain, but is negative for any symptoms or complaints of respiratory problems, to include shortness of breath, cough, sputum production, or pleuritic pain.  A November 2002 VA treatment report indicates that the Veteran presented as a walk-in for treatment for a productive green cough along with wheezing and shortness of breath for the past week and half.  The Veteran also exhibited signs of a stuffy nose, hoarseness, generalized headache, low grade fever, and myalgia of one week duration.  He was assessed with possible strep throat, and underwent a strep culture to determine the exact cause of his symptoms.  However, the results of the strep culture do not appear to be documented, and if they were, they were not associated with the claims file.  

Private treatment records associated with the Veteran's claim for disability benefits through the Social Security Administration (SSA) reflect that he was seen at Crestwood Medical Center in May 2009 with complaints of chest pain that was atraumatic in nature.  During this treatment session, the Veteran stated that his symptoms had their onset one day prior, came on gradually, and had progressively worsened.  According to the Veteran, the pain waxes and wanes and is moderate in intensity.  On a scale of one to ten (with one being the least level of pain and ten being the highest), the Veteran rated his pain level at a six, and reported to experience sharp chest pain, nausea, fatigue and shortness of breath.  Physical evaluation of the cardiovascular system revealed a heart rate of 78, and the monitor showed a normal sinus rhythm.  The Veteran noted that the pain was on the left chest region, and radiated to the left shoulder and neck.  Physical evaluation of the respiratory system revealed a clear airway with an unlabored respiratory effort, and the clinical impression was that of chest pain with possible cardiac etiology, and chest wall pain.  

During an August 2009 Disability Evaluation with the Psychology Associates of Huntsville, the Veteran stated that he currently suffers from symptoms of posttraumatic stress disorder (PTSD) and chronic fatigue syndrome, and further reported to experience symptoms of nausea, vomiting, diarrhea, migraine headaches, breathing problems and hand tremors.  According to the Veteran, his symptoms have been quite significant since 1994.  

The evidence of record is unclear as to whether the Veteran's symptoms of breathing difficulties can be attributed to a particular diagnosis, and if so, whether they are signs or symptoms of a potential respiratory disorder, cardiovascular disorder, or another disorder altogether.  The evidence is further unclear as to whether the Veteran's reported breathing problems can be attributed to his service-connected PTSD and/or chronic fatigue syndrome.  Although the Veteran was afforded a VA general examination in December 2012, which included an evaluation of his service-connected chronic fatigue syndrome, PTSD, bilateral knee disability and headaches, the examiner did not address the Veteran's reported breathing problems, nor did she discuss whether the breathing problems had since resolved, or whether they could be attributed to a particular illness or diagnosis, to include any of the service-connected disorders.  Moreover, it does not appear that the Veteran has been afforded a VA Gulf War protocol examination in connection to his claim for a disorder manifested by breathing problems.  In the instant case, the Board finds that further development is necessary as the evidence of record is insufficient to render a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014) (VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim"); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

In this regard, the Board acknowledges that in the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service, and that laypersons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Here, however, the evidence suggests possible etiologies for the Veteran's alleged symptoms, but the Board cannot make such an affirmative conclusion without impermissibly drawing its own medical conclusions.  Accordingly, the Board finds it necessary to remand the matter to obtain a VA examination and medical opinion so as to ensure that the Board's evaluation of the Veteran's claims is a fully informed one.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The AOJ must specifically provide the Veteran with notice of the types of evidence needed to establish his claim of service connection based on undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.  

2. The AOJ should ensure that all relevant VA treatment records, not already of record, are associated with the claims folder.  

3. Then, the AOJ should schedule the Veteran for a comprehensive VA examination to determine the nature and etiology of any disability manifested by breathing problems.  The claims folder, all records on Virtual VA and VBMS, as well as a copy of this remand must be provided to the examiner prior to the examination.  The examiner must be advised that the Veteran served in the Southwest Asia theater of operations while on active duty from 1990 - 1991.  After evaluating the Veteran, the examiner is then asked to respond to the following questions:

a. Does the Veteran current suffer from breathing problems, and if so, does this symptomatology represent a known clinical diagnosis.  Specifically, are the Veteran's reported symptoms of breathing problems associated with a diagnosable illness, to include a potential respiratory or cardiovascular disorder?  Also, could the Veteran's reported breathing problems be symptoms associated with any of his already-service-connected disorders?  

b. If any symptomatology is attributable to a known clinical diagnosis (other than the Veteran's service-connected disorders), the examiner should provide an opinion as to medical probability that the diagnosed disability is related to the Veteran's period of military service.  

c. If any symptoms outlined above are not due to a specific diagnosed disease entity, the examiner should provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service.  

Regardless of whether the examiner's opinion is favorable or negative, the examiner must provide support for his or her opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his opinion.  Medical reasons to accept or reject the Veteran's statements regarding the onset and continuity of pain should be set forth.  

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

4. After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




